DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Affidavit filed on 02/22/21 under 37 CFR 1.131(a) is sufficient to overcome the Chun (9,200,700) reference. In light of the evidence filed in this Affidavit, reflecting the evidence filed in response to the IPR case filed on 8/8/2018, which concluded with a Final Written Decision on 3/27/2020, this is sufficient to overcome the earliest date for the 9,200,700 patent, which claims priority from Provisional Application 61/356,274, which has filing date of June 18,2010. 

Terminal Disclaimer

A Terminal Disclaimer has not yet been filed in response to the Double Patenting rejection made in the previous office action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1,4-6,8,10,12,14,15,16,18,19,20,22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-6,9,13,15,16,20,21 of U.S. Patent No. 9,347,629. of the following reasons:


Regarding claim 1 and 25 claims 1-5, 12, 20, 21 and, 25 of the ‘629 patent disclose essentially the same subject matter.

Regarding claim 4 and 14, claims 2 and 3 of the ‘629 patent disclose essentially the same subject matter.

Regarding claim 6, claim 6 and 16 and 18 of the ‘629 patent discloses the same subject matter.

Regarding claim 8, claim 13 of the ‘629 patent disclose essentially the same subject matter.

Regarding claim 10, claim 16 of the ‘629 patent disclose essentially the same subject matter.

Regarding claim 15, claim 15 of the ‘629 patent disclose essentially the same subject matter...

Regarding claim 19, a switch is recited in claims 13 and 16 of the ‘629 patent, it would have been obvious to tone one of ordinary skill in the art to place the switch on the circuit board, since one of ordinary skill would have recognized the practical nature of placing a switch on the circuit board which is directly connected to the power source. (Previously Presented) The light of claim 18, wherein the power switch is positioned on the circuit board.

Regarding claim 20, claims 1, 6, 9 and 21 of the ‘629 patent disclose essentially the same subject matter.

Regarding claim 23, although the ‘629 patent does not clearly recite the peripheries of the first and second panels as being rectangular, since the device stands upright, it is inferred that the shape of the device is quadrangular.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ANABEL TON/Primary Examiner, Art Unit 2875